Exhibit 10.2


NEW LENDER AGREEMENT


This New Lender Agreement (this “Agreement”) dated as of April 8, 2019 is among
NRP (Operating) LLC (the “Borrower”), Citibank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
described below, and Frost Bank (the “New Lender”). Capitalized terms used
herein without definition have the meanings assigned to such terms in the Credit
Agreement.
PRELIMINARY STATEMENTS


A.    Pursuant to Section 2.18 of the Third Amended and Restated Credit
Agreement dated as of June 16, 2015 (as it may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among the Borrower, the Lenders from time to time party thereto and the
Administrative Agent, the Borrower has the right, subject to the terms and
conditions thereof, to effectuate from time to time an increase in the total
Tranche B Commitments under the Credit Agreement by offering to Lenders and
other bank and financial institutions the opportunity to participate in all or a
portion of the increased Tranche B Commitments.
B.    The Borrower has given notice to the Administrative Agent of its intention
to increase the total Tranche B Commitments pursuant to such Section 2.18 by
$12,000,000.00 and the Administrative Agent is willing to consent thereto.
C.    The New Lender desires to become a Tranche B Revolving Lender under the
Credit Agreement and extend Revolving Loans to the Borrower in accordance with
the terms thereof.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Loan Documents. The New Lender hereby acknowledges receipt of
copies of the Credit Agreement and the other Loan Documents.
SECTION 2.    Joinder to Credit Agreement. By executing and delivering this
Agreement, the New Lender hereby agrees (i) to become a party to the Credit
Agreement as a Lender and a Tranche B Revolving Lender, in each case, as defined
therein and (ii) to be bound by all the terms, conditions, representations, and
warranties of the Credit Agreement and the other Loan Documents applicable to
Lenders and Tranche B Revolving Lenders, and all references to the Lenders and
Tranche B Revolving Lenders in the Loan Documents shall be deemed to include the
New Lender. Without limiting the generality of the foregoing, the New Lender
hereby agrees to make Revolving Loans to the Borrower from time to time during
the Availability Period in an aggregate principal amount that will not result in
the New Lender’s Revolving Credit Exposure exceeding its Commitment. The Tranche
B Commitment of the New Lender shall be $12,000,000.00.
SECTION 3.    Consent. The Administrative Agent hereby consents to the
participation of the New Lender in the increased Tranche B Commitment.
SECTION 4.    Representation and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a)    The execution, delivery and performance by the Borrower of this Agreement
are within the Borrower’s corporate powers, have been duly authorized by all
necessary corporate action




--------------------------------------------------------------------------------




on the part of the Borrower and do not contravene (i) the Borrower’s articles of
incorporation or by-laws or (ii) any indenture, loan agreement or other similar
agreement or instrument binding on the Borrower.
(b)    No authorization, consent or approval of any Governmental Authority is
required for the valid execution, delivery and performance by the Borrower of
this Agreement.
(c)    This Agreement constitutes a valid and binding agreement of the Borrower
enforceable against the Borrower in accordance with its terms, subject to
applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and equitable principles of general applicability.
(d)    The aggregate amount of the Tranche B Commitments under the Credit
Agreement, including any increases pursuant to Section 2.18 thereof, does not
exceed $150,000,000.
(e)    No Default, Event of Default or Material Adverse Effect has occurred and
is continuing.
SECTION 5.    Effectiveness. This Agreement shall become effective upon the
receipt by the Administrative Agent of the following:
(a)    Counterparts of, or telecopied signature pages of, this Agreement
executed by the Borrower, the Administrative Agent and the New Lender;
(b)    An Administrative Questionnaire in the form supplied by the
Administrative Agent, duly completed by the New Lender;
(c)    If the New Lender is a Foreign Lender, any documentation required to be
delivered by the New Lender pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the New Lender;
(d)    If requested by the Administrative Agent, a certified copy of the
resolutions of the Board of Directors of the Borrower approving the increase in
the Commitment and this Agreement in a form reasonably acceptable to the
Administrative Agent; and
(e)    If requested by the Administrative Agent, a legal opinion from counsel to
the Borrower in a form reasonably acceptable to the Administrative Agent.
SECTION 6.    New Lender Credit Decision. The New Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on the financial statements referred to in Section 3.05
of the Credit Agreement or the most recent financial statements delivered
pursuant to Section 5.01 thereof and such other documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and to agree to the various matters set forth herein. The New
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement.




--------------------------------------------------------------------------------




SECTION 7.    Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York without regard to any
choice of law provision that would require the application of the law of another
jurisdiction.
SECTION 8.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts
and may be delivered in original or facsimile form, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
SECTION 9.    Expenses. The Borrower shall pay all reasonable costs and expenses
of the Administrative Agent within ten Business Days notice thereof in
connection with the preparation, negotiation, execution and delivery of this
Agreement, including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for the Administrative Agent with respect thereto.


[Signatures on following page]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunder duly authorized, as of the date first
above written.
BORROWER:

 
NRP (OPERATING) LLC,
 
a Delaware limited liability company
 
By:
 
/s/ Christopher J. Zolas
 
 
 
Name: Christopher J. Zolas
 
 
 
Title: Chief Financial Officer & Treasurer





ADMINISTRATIVE AGENT:
 
CITIBANK, N.A.,
 
a national banking association
 
By:
 
/s/ Akshay Kulkarni
 
 
 
Name: Akshay Kulkarni
 
 
 
Title: Director and Vice President





NEW LENDER:
 
Frost Bank,
 
a Texas State Bank
 
By:
 
/s/ Lane Dodds
 
 
 
Name: Lane Dodds
 
 
 
Title: Senior Vice President







